UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6743


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LENDRO MICHAEL THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:03-cr-00189-JFM-1; 1:11-cv-01162-JFM)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lendro Michael Thomas, Appellant Pro Se. John Francis Purcell,
Jr., Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lendro    Michael       Thomas    seeks    to    appeal       the   district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive     28    U.S.C.A.    § 2255       (West    Supp.       2011)    motion,     and

dismissing it on that basis.             The order is not appealable unless

a    circuit     justice        or     judge     issues        a     certificate         of

appealability.        28 U.S.C. § 2253(c)(1)(B) (2006).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies     this        standard       by      demonstrating          that

reasonable     jurists      would      find     that     the        district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies      relief     on   procedural         grounds,        the       prisoner      must

demonstrate     both    that     the    dispositive          procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We   have   independently       reviewed       the    record       and   conclude      that

Thomas has not made the requisite showing.                     Accordingly, we deny

a certificate of appealability and dismiss the appeal.

             Additionally, we construe Thomas’ notice of appeal and

informal brief as an application to file a second or successive

                                          2
§ 2255 motion.            United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).            In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:          (1) newly           discovered         evidence,           not        previously

discoverable         by   due     diligence,         that     would       be    sufficient          to

establish       by    clear       and   convincing          evidence           that,        but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty         of    the     offense;      or      (2)     a       new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                      28 U.S.C.A.

§ 2255(h) (West           Supp.      2011).         Thomas’    claims          do     not    satisfy

either of these criteria.                   Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are      adequately        presented          in    the       materials

before    the    court      and      argument       would     not     aid       the    decisional

process.



                                                                                          DISMISSED




                                                3